— Judgment, Supreme Court, Bronx County (Frank Diaz, J.), rendered July 23, 1990, convicting defendant, after a jury trial, of robbery in the first degree, and sentencing him to a term of imprisonment of 4 to 12 years, unanimously affirmed.
The defense herein relied heavily on a claim that the complainant misidentified defendant in a lineup due to a suggestive photo identification made several days prior to that lineup, as evidenced by a direct reference thereto in opening, an explicit consent to elicitation of testimony regarding the photo identification on the People’s direct case, and full exploration of the suggestive identification claim throughout defendant’s cross-examination of the People’s witnesses, direct case and summation. In these circumstances, defendant’s claims of prejudicial error by the admission of testimony regarding the photo identification, raised for the first time on appeal, are both unpreserved for appellate review as a matter of law (CPL 470.05), and were we to consider it we would note that the *487victim had the opportunity to view defendant’s face for 15-20 minutes and testified that he "would never forget that face”, and would find it to be without merit in light of his chosen trial strategy (see, People v Tarsia, 50 NY2d 1, 8-9).
Although the defense was unsuccessful, there is no indication that defendant was not afforded effective assistance of counsel (see, People v Baldi, 54 NY2d 137).
We have considered defendant’s additional claims and find them to be without merit. Concur — Sullivan, J. P., Rosenberger, Ross, Smith and Rubin, JJ.